Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 01/08/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1 of U.S. Patent No. 10,911,584 B2 in view of DeVaul et al. Pub. No.: US 2013/0179008 A1. 


transmitting to a device of a remote facility outside of the service region (lines 55-58 of col. 14), by one or more processors, an expected arrival time on station and a communication window for the HAP at the remote facility during a second period of time (lines 59-62 of col. 14), 
after departing the service region and upon arriving on station at the remote facility, enabling a second communication service between the HAP and the remote facility (lines 63-65 of col. 14); and
transmitting to the device of the remote facility a next expected arrival time on station and a next communication window for using the second communication service (lines 4-13 of co. 15).
Although patent does not explicitly disclose: “providing, by the high altitude platform (HAP) during a first period of time, a first communication service to one or more customers of a service region; wherein the second period of time does not overlap with the first period of time; and the second communication service being different from the first communication service”, the claim limitations are considered obvious by the following rationales.
	Firstly, DeVaul teaches providing, by the high altitude platform (HAP) during a first period of time (Time A in fig.  6), a first communication service to one or more customers of a service region (as depicted in fig. 4, at Time A in fig. 6, balloon 2 will provide wireless service as explained in par. 0030, for instance, GSM).


    PNG
    media_image1.png
    432
    450
    media_image1.png
    Greyscale

	Secondly, DeVaul teaches wherein the second period of time does not overlap with the first period of time (Time A & Time B in fig. 6 do not overlap each other).
	Lastly, DeVaul teaches the second communication service being different from the first communication service (as explained in fig. 4 and par. 0030, at Time A in fig. 6, Balloon 2 might provide a GSM wireless service and at Time B, Balloon 2 might provide a CDMA wireless service).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of patent claim 1 by providing predicted movement of Balloon as taught in DeVaul to obtain the claimed invention as specified in the instant claim 1. Such a modification would have included a Balloon network to adjust a positioning axis for maintaining a communication link so that the data connectivity would be available and reliable based on the predicted location without requiring costly additional network infrastructure as suggested in par. 0002-0003 of DeVaul.

4.2.	The fact that the instant dependent claims 2-19 are not discussed in details here is due to the following reasons: the instant dependent claims not rendered obvious by the patented dependent claims might prematurely indicate that those instant dependent claims are the only allowable subject matters; filing terminal disclaimer, TD, would overcome the Obviousness type Double Patenting ODP rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP rejection will still be applicable to the amended claims.

4.3.	Instant claim 20 is compared to respective patent claim 8. Patent claim 8 renders the instant 1 obviousness as follows:
	a fleet of high altitude platforms (HAPs) configured to operate in the stratosphere, each HAP of the fleet including a communication system, a navigation system and a control system operatively coupled to the communication and navigation systems, wherein the communication system of each HAP is configured to perform transmission and reception operations with other HAPs in the fleet and with a given one of the one or more remote facilities (lines 51-59 of col. 15); 
the control system for one of the HAPs in the fleet being configured to: 
transmit, to a device of the given remote facility outside of the service region (lines 1-4 of col. 16), an expected arrival time on station and a communication window for the HAP at the given remote facility during a second period of time (lines 4-7 of col. 16);
after departure from the service region and upon arrival on station at the remote facility, enable a second communication service between the HAP and the given remote facility (lines 7-12 of col. 16); and 
transmit, to the device of the given remote facility, a next expected arrival time on station and a next communication window for using the second communication service (lines 17-27 of col. 16).
Although patent does not explicitly disclose: “provide, during a first period of time, a first communication service to one or more customers of a service region; wherein the second period of time does not overlap with the first period of time; the second communication service being different from the first communication service”, the claim limitations are considered obvious by the following rationales.
	Firstly, DeVaul teaches provide, during a first period of time (Time A in fig.  6), a first communication service to one or more customers of a service region (as depicted in fig. 4, at Time A in fig. 6, balloon 2 will provide wireless service as explained in par. 0030, for instance, GSM). 	Secondly, DeVaul teaches wherein the second period of time does not overlap with the first period of time (Time A & Time B in fig. 6 do not overlap each other). Lastly, DeVaul teaches the second communication service being different from the first communication service (as explained in fig. 4 and par. 0030, at Time A in fig. 6, Balloon 2 might provide a GSM wireless service and at Time B, Balloon 2 might provide a CDMA wireless service).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of patent claim 1 by providing predicted movement of Balloon as taught in DeVaul to obtain the claimed invention as specified in the instant claim 20. Such a modification would have included a Balloon network to adjust a positioning axis for maintaining a communication link so that the data connectivity would be available and reliable based on the predicted location without requiring costly additional network infrastructure as suggested in par. 0002-0003 of DeVaul.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643